Per Curiam.

We suppose the fact very likely to be true, that the defendant intended to confine the lessees to his own land, and that they went over the bounds by mistake ; but that is not material, for this is an action for money had and received by the defendant, brought to recover the proceeds of wood belonging to the plaintiffs’ testator. We think there can be no question, but that if there are two tenants in common, and one of them takes money for the common property, whether by design or mistake, he is answerable in assumpsit to his co-tenant.1

 See Miller v. Miller, 7 Pick. 136; Bigelow v. Jones, 10 Pick. 165; Gwinnetk v Thompson, ante, 32.